Title: To Thomas Jefferson from James G. Pitts, 18 February 1825
From: Pitts, James G.
To: Jefferson, Thomas


Hond Sir
Hopkinsville Ky.
Feby. 18th 1825
That sweetning principle of equality so happily blended in  our Government, which gives to all & every one the privilege of greeting whomsoever he may, now stars me the face, while I write to solicit, your opinion upon the leading principles in the Politics of our State. They are no dobt familiar to you, as it has become somewhat notorious for its Legislative strides.I should be proud to lay  your opinions & views, upon the subject of “Legislative Supremacy” before the good people of this Commonwealth. I Know they would be correct, & speak volumes of satisfactory truth upon the subject.If you will make a summary of them and enclose them to me by mail, you will confer a lasting obligation, upon the People of the State & particularly, a favor uponyour Most devoted humble Friend & Sert,James G Pitts